DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    87
    388
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 09/28/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim objections
Claim 1 is objected to because of the following informalities: the disclaimed compounds should be separated by commas and the “.” must be incorporated at the end of the claim. Appropriate correction is required. 
Claims 10-12 are objected to because of the following informalities: Claims 10-12 recite the formula and the variables are not defined, but pointed as “above meaning”. It is not clear the above means. Is it pointing to the same claim or independent claim? Since the claims depend on the independent claim and the independent claim defined the variables, so, the dependent claims do not need to define the variables again. This line can be deleted. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims recite the word “in particular” and/or “preferably”, which renders the claims indefinite for the following reasons: 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "preferable" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present case, claims 1 and 12 recites “in particular”, and claims 7-9 recite “preferably”, in the definitions of variables at several places in the claim language. So, the claims recite the broad recitation, and at the same time the claims also recite the narrower definition of variables. 
Accordingly, claims 1, 12, 7-9 and their dependents are rendered indefinite. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim recite use of the compound to treat the disease, but claim does not define the disease. It is not clear the metes and bounds of the “disease”, which renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sussmuth et al (US 2015/0376120 A1).     
For claims 1 and 10-13:
Sussmuth et al teach the following compound:
[AltContent: textbox (BC)][AltContent: connector][AltContent: connector][AltContent: textbox (X1)][AltContent: connector]
    PNG
    media_image2.png
    181
    547
    media_image2.png
    Greyscale
[See compound 1 in page 204]. 
	The above compound reads applicants compound of formula (1), when in the applicants compound of formula (1), (5) and (6), 
	X1 is BA-CONR8, wherein BA is
    PNG
    media_image3.png
    99
    121
    media_image3.png
    Greyscale
, wherein E is substituted or unsubstituted C6-C10 aryl, R2 is H, R3 is –CH3 and R8 is H; 
XB is CR14, XD is CR13, XE is CR11 and XF is CR10, wherein R14 and R13 are H, XE and XF are -H or -OH or -OCH3; 
R8 is H; 
BC is 
    PNG
    media_image4.png
    70
    80
    media_image4.png
    Greyscale
, wherein Z is –H and Y is –CN; and 
T is –COOH.
The difference is that the prior art silent on to exemplify the compounds, wherein at least one of XB, XD, XE and XF must be N, other than the applicants recited excluded compounds. 
However, the prior art teach that the blocks [equivalent to applicants XB, XD, XE and XF rings] can be heterocyclic or non-heterocyclic aromatic rings, that means both –N(H)- and =C(H)- in the rings or in blocks are equivalent or exchangeable or alternatively useable. For example, prior art teach the following generic formula: 

    PNG
    media_image5.png
    30
    277
    media_image5.png
    Greyscale
[See 0070], and showed species of compounds 1-50, 70-76 and 78-117 [see paragraph 1840 for more details]. 
In the above generic formula, the X1 is equivalent of applicants X1, BB [equivalent to applicants XB ring] is S3 or S4, BC is applicants BC, BD [equivalent to applicants XD ring] is S3 or S4, BE [equivalent to applicants XE ring] is S3, and X2 is D5-BF, wherein BF [equivalent to applicants XF ring] is S2. The D2-D5 are linkers, such as –C(=O)-N(H)-. 
The prior art further defined S2, S3 and S4, which are as follows:
S2 is Ra, when m is zero, wherein Ra is S3 or S4, and wherein S3 is C6-C10 aryl [see 0089], which can be heterocyclic or non-heterocyclic ring. So, S3 is common in BB, BD, BE and BF, which can be heterocyclic or non-heterocyclic ring, and these are equivalents or alternatively useable. 
The prior art also provided guidance to make these alternatively useable rings, where X is C or N [see page 152]. 
The above reasoning reads applicants limitations of “wherein at least one of the XB, XD, XE and XF must be N”. 
	In addition to above, the prior art also exemplified the species, where the groups, viz., -N(H)- and =C(H)- in the rings are exchangeable. For example, in compound 70, there is no heterocyclic ring, whereas in its equivalent compounds 71, 72 and 73 have heterocyclic rings at the same position, that means the specific position can be -N(H)- or =C(H)-, in other words these are equivalents. Though these are excluded, to avoid anticipation rejection, but these cannot be excluded in the obviousness rejections. 
For claims 2-5:
	The prior art the groups, viz., -N(H)- and =C(H)- in the rings are exchangeable. For example, in compound 70, there is no heterocyclic ring, whereas in its equivalent compounds 71, 72 and 73 have heterocyclic rings at the same position, that means the specific position can be -N(H)- or =C(H)-, in other words these are equivalents. Though these are excluded, to avoid anticipation rejection, but these cannot be excluded in the obviousness rejections. 
	For claim 6:
Prior art teach BB [equivalent to applicants XB ring] is S3 or S4, BC is applicants BC, BD [equivalent to applicants XD ring] is S3 or S4, BE [equivalent to applicants XE ring] is S3, and X2 is D5-BF, wherein BF [equivalent to applicants XF ring] is S2. The D2-D5 are linkers, such as –C(=O)-N(H)-. 
The prior art further defined S2, S3 and S4, which are as follows:
S2 is Ra, when m is zero, wherein Ra is S3 or S4, and wherein S3 is substituted or unsubstituted C6-C10 aryl [see 0089]. The substituted aryl reads applicants limitation.
For claims 7 and 8:
Prior art teach BC can be 
    PNG
    media_image6.png
    78
    263
    media_image6.png
    Greyscale
, wherein L1 and L2 are equivalent to applicants L1; L3 is equivalent to applicants Rt; Z is equivalent of applicants L1 and Y is equivalent to applicants L2. Prior art define L1, L2, L3 as H, -CH3, Ra and wherein Ra is substituent group S3, however S3 is defined as substituted or unsubstituted C6-C10 aryl [see 0089]. 
For claim 9:
In the compound 1 of prior art, Z is H and Y is CN, see above in For claim 1.
For claims 14-16:
Though these are intended use, but the prior art teach the use of their compounds in treating the bacterial infections [see claim 43-46]
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants core structure, possible substituents, alternatively useable hetero and non-heterocyclic rings, and their use in treating the bacterial infections etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to replace one equivalent to other equivalent group can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results, for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed compound with a reasonable expectation of success. In addition, prior art also showed synthetic methods for making the both hetero and non-heterocyclic rings, so there is a reasonable expectation of success to make applicants compounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658